                           Case 4:19-cv-05861-HSG Document 27 Filed 11/12/19 Page 1 of 3



                     1    KEVIN D. RISING (SBN 211663)
                          kevin.rising@btlaw.com
                     2    GARRETT LLEWELLYN (SBN 267427)
                          garrett.llewellyn@btlaw.com
                     3    BARNES & THORNBURG LLP
                          2029 Century Park East, Suite 300
                     4    Los Angeles, California 90067
                          Telephone:      (310) 284-3880
                     5    Facsimile:      (310) 284-3894

                     6    Attorneys for Defendants
                          Inspiring Trading Apps, LLC d/b/a
                     7    Swyft

                     8
                     9                                    UNITED STATES DISTRICT COURT

                    10                              NORTHERN DISTRICT OF CALIFORNIA

                    11                                         OAKLAND DIVISION

                    12    HUNGERSTATION, LLC                                Case No. 4:19-cv-5861-HSG
                    13                       Plaintiff,                     ADMINISTRATIVE MOTION TO
                                                                            EXTEND TIME FOR DEFENDANT
                    14    v.                                                SWYFT TO RESPOND TO PLAINTIFF’S
                                                                            MOTION FOR PRELIMINARY
                    15                                                      INJUNCTION
                          FAST CHOICE LLC d/b/a PACE and
                    16    INSPIRING TRADING APPS LLC d/b/a
                          SWYFT,
                    17
                                             Defendants.
                    18
                    19
                    20          Pursuant to Local Rules 6-1(b), 6-3, and 7-11, Defendant Inspiring Trading Apps, LLC

                    21   d/b/a Swyft (“Swyft”) respectfully requests that the Court modify the briefing schedule on

                    22   Plaintiff’s Motion for Preliminary Injunction (“PI Motion”) (Dkt. No. 23), so that Swyft’s

                    23   response date is extended five days and Plaintiff’s reply on the PI Motion is extended five days.

                    24   Swyft does not seek a continuance of the hearing date on the PI Motion. Specifically, Swyft’s

                    25   response is currently due on November 15, 2019 and Plaintiff’s reply is due on November 22,

                    26   2019. (Id.) Swyft requests only that the Court extend Swyft’s deadline to respond to November

                    27   20, 2019, the same date as Swyft’s response to the Complaint is due, and to extend the time for

                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES               MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PRELIMINARY INJUNCTION
                                                        Case No. 4:19-cv-5861-HSG
                           Case 4:19-cv-05861-HSG Document 27 Filed 11/12/19 Page 2 of 3



                     1   Plaintiff’s reply on the PI Motion to November 27, 2019. In support of its request, Defendant

                     2   Swyft avers:

                     3            1.     Swyft’s current deadline to answer or otherwise respond to the Complaint is

                     4   November 20, 2019, which date was set by stipulation between Plaintiff and Swyft. (Dkt. Nos. 14

                     5   & 16).

                     6            2.     On November 1, 2019, after stipulating that Swyft had until November 20, 2019 to

                     7   respond to the complaint, Plaintiff filed its PI Motion, setting Swyft’s response date of November

                     8   15, 2019 – i.e., five days before the time it stipulated Swyft could respond to the Complaint.

                     9   Plaintiff also set a reply date of November 22, 2019 and asked for a hearing date. (Dkt. No. 23).
                    10            3.     On November 4, 2019, this Court set the hearing on the PI Motion for December
                    11   11, 2019. (Dkt. No. 25).
                    12            4.     Swyft’ counsel attempted to negotiate with Plaintiff’s counsel and has requested a
                    13   stipulation for a brief, five-day extension to respond to the PI Motion, so that its response is due
                    14   on the same day as its response to the Complaint. Indeed, by seeking to extend its deadline to
                    15   respond to the PI Motion to the same date as its deadline to respond to the Complaint, Swyft was
                    16   merely trying to obtain a briefing schedule on the PI Motion that was consistent with the
                    17   extension that Plaintiff already granted it to respond to the Complaint; specifically, Swyft was
                    18   anticipating having until November 20, 2019 to evaluate Plaintiff’s claims and form responsive
                    19   positions. By forcing a response to the PI Motion prior to the time afforded for a response to the
                    20   Complaint, however, Swyft’s extension to respond to the Complaint and consider its defenses and

                    21   other positions has been diminished. A five-day extension of time to respond to the PI Motion

                    22   would restore to Swyft a reasonable opportunity to respond to Plaintiff’s claims, including in the

                    23   PI Motion, while also enabling an expedient resolution to the PI Motion. Plaintiff has rejected

                    24   this proposal. Notably, Swyft has clarified its proposal would likewise allow Plaintiff to have a

                    25   five-day extension for its reply, but as of the date of this filing, Plaintiff has not agreed to such a

                    26   modification. See Declaration of Garrett S. Llewellyn (“Llewellyn Decl.”) at ¶¶ 5-7, Exs. A & B.

                    27            5.     As explained in the accompanying Declaration of Garrett Llewellyn, because of

                    28   the number and complexity of the issues to be briefed in this case, the time lag in communications
   B ARNES &
T HORNBURG LLP
                                                                        -1-
ATTO RNEY S AT LAW
   LOS A NG EL ES                 MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PRELIMINARY INJUNCTION
                                                          Case No. 4:19-cv-5861-HSG
                           Case 4:19-cv-05861-HSG Document 27 Filed 11/12/19 Page 3 of 3



                     1   between Saudi Arabia-based Swyft and its U.S. counsel due to significant time zone differences,

                     2   and Swyft’s concurrent preparation of its response to the Complaint, Swyft needs additional time

                     3   to prepare its response to the PI Motion. Indeed, the mere fifteen days Swyft has to respond to

                     4   the PI Motion under the current schedule is insufficient to fully address the numerous issues

                     5   raised in Plaintiff’s dense, twenty-two-page motion, Plaintiff’s forty-eight-paragraph declaration

                     6   with various assertions, and nearly sixty pages of exhibits, including foreign-language material.

                     7   Thus, Swyft will face substantial harm or prejudice if the Court does not grant the requested

                     8   extension of time. See Llewellyn Decl. ¶ 8.

                     9          6.      Moreover, the briefing schedule proposed by Swyft does not shorten the time
                    10   Plaintiff has to reply, or seek to change the hearing date on the PI Motion. Therefore, it will still
                    11   enable the Court to resolve the motion in a speedy, if not identical, ultimate time frame.
                    12          7.      The parties have previously stipulated to an extension of time for Swyft to respond
                    13   to the Complaint. (Dkt. Nos. 14 & 16); Llewellyn Decl. at ¶ 10.
                    14          8.       For all of these reasons, Swyft respectfully requests that the Court modify the
                    15   briefing schedule for the PI Motion such that Swyft has until November 20, 2019 to respond to
                    16   Plaintiff’s PI Motion and Plaintiff has until November 27, 2019 to reply on the PI Motion.
                    17          For the foregoing reasons, Defendant Swyft respectfully requests that the Court grant this
                    18   administrative motion
                    19
                    20
                          Dated: November 12, 2019                       BARNES & THORNBURG LLP
                    21
                    22
                                                                         By: /s/ Garrett S. Llewellyn
                    23                                                       Kevin D. Rising
                                                                             Garrett S. Llewellyn
                    24                                                       Attorneys for Defendant
                                                                             Inspiring Trading Apps, LLC d/b/a Swyft
                    25
                    26
                    27
                    28
   B ARNES &
T HORNBURG LLP
                                                                          -2-
ATTO RNEY S AT LAW
   LOS A NG EL ES               MOTION TO EXTEND TIME TO RESPOND TO MOTION FOR PRELIMINARY INJUNCTION
                                                        Case No. 4:19-cv-5861-HSG
